11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Todd Harmon,                                   * From the County Court at Law
                                                of Erath County,
                                                Trial Court No. CV07703.

Vs. No. 11-14-00343-CV                         * December 15, 2016

James T. Harmon,                               * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Todd Harmon.